DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed on 05/25/2022. Claims 1-20 are presently pending and are presented for examination. Claims 1-4, 11-20 are amended. Claims 14-20 were previously indicated as containing allowable subject matter. 
Reply to Remarks
Applicant’s arguments, see Applicant's Remarks Pages 1-3, filed 05/25/2022, with respect to the rejection(s) of claim(s) 1,under § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Niibe, in view of Kye, Oakden-Graus, for claims 1, and 10, Niibe, in view of Kye, Oakden-Graus, Anderson, and Fox Air Bump Shocks, for claims 2-7, and Niibe, in view of Oakden-Graus, Anderson, and Fox Air Bump Shocks for claims 11-13.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 are rejected under U.S.C §103 as being unpatentable over Niibe JP-61009319-A ("Niibe"), and further in view of Kye, KR 20040006903 A ("Kye"), Oakden-Graus et al., US-20200156430-A1 ("Oakden-Graus"), hereinafter referred to as Niibe, Kye, Oakden-Graus (Translations by EPO).
As per claim 1
Niibe discloses [a]n apparatus comprising (a vehicle height adjusting device - Niibe
Pg 1 Line 13-14): at least one pressurized air source (air of a predetermined pressure is stored in
the reservoir tank 27 - Niibe Figure 1 and Pg 3 Line 119); at least one switching valve (while
the third on-off valve 28 - Niibe Figure 1 and Pg 4 Line 136- 137), in fluid communication
(connected to the reservoir tank 27-Niibe Figure 1 and, Pg 3 Line 107), with the pressurized
air source (connected to the reservoir tank 27-Niibe Figure 1 and Pg 3 Line 107); at least one
bump stop assembly (the branched air pipe 23b is connected to a bump stopper ( air chamber
A) - Niibe Figures 1, 2, Pg 3 Lines 103), in fluid communication (the branched air pipe 23b is
connected to a bump stopper ( air chamber A), branch air pipe 23c branched from the branch
portion C-Nibbe Figures 1, and Pg 3 Lines 103 and Pg 3 Lines 105), with the at least one
switching valve (while the third on-off valve 28 - Niibe Figure 1 and Pg 3 Lines 136), the at least
one bump stop assembly including (the branched air pipe 23b is connected to a bump stopper
( air chamber A) - Niibe Figures 1, 2, and Pg 3 Lines 103), a body member at least partially
defining a pressure chamber (In this way, a closed chamber A + is defined between the outer
casing 5 and the diaphragm 9, and the closed chamber Al is formed in the inner casing 12 via
the communication port 12 formed on the top wall of the inner casing 4. The air chamber A of
the bump stopper 2 is formed by communicating with the closed chamber A2 in 4 and the
resealed chambers A and A2 - Niibe Figures 1, 2 and Pg 2 Lines 72-76), in fluid communication
with the at least one pressurized air source (A supply I discharge port 13 that opens into the air
chamber A ( sealed chamber Al) is formed on the side wall of the outer casing 5, and a
connecting tool 14 for connecting pipes is connected to the supply I discharge port 13- Niibe
Figures 1, 2 and Pg 2 Lines 77 - 79), and a bump stop contact member coupled to the pressure chamber (bump stopper 2 increases as shown in FIG. 2 when the set pressure is supplied to the
air chamber A, and the cushioning member 15 springs when the bump stopper 2 is fully bumped
- Niibe Figures 1, 2, Pg 3 Lines 82-84), and a controller (29 is a control unit as a control device,
and the control unit 29 has a pressure switch 30 for detecting the pressure in the reservoir tank
27-Niibe Figures 1, 2, and Pg 3 Lines 107-109), configured to vary a fluid pressure (the
branched air pipe 23b is connected to a bump stopper ( air chamber A), branch air pipe 23c
branched from the branch portion C, the control unit 29 outputs to each on-off valve 25.26.28-
Niibe Figures 1, 2, Pg 3 Lines 103 and Pg 3 Lines 105 and Pg 3 Line 114), within the pressure
chamber (air of a predetermined pressure is stored in the reservoir tank 27 - Niibe Figure 1 and
Pg 3 Line 119).
Niibe does not specifically disclose at least one vehicle sensor, the at least one vehicle sensor comprising at least one of a vehicle acceleration sensor, a vehicle suspension height sensor and a steering wheel angle sensor;
in response to an input from at least one vehicle sensor.
However, Oakden-Graus teaches at least one vehicle sensor, the at least one vehicle sensor comprising at least one of a vehicle acceleration sensor, a vehicle suspension height sensor and a steering wheel angle sensor (plurality of adjustable shock absorbers, and provide, to the at least one inner adjustable shock absorber, one or more commands to result in a decrease of a compression damping characteristic and an increase of a rebound damping characteristic…In some examples, the at least one sensor comprises…comparing the lateral acceleration value to a first threshold, the at least one sensor further comprises a steering sensor and the sensor information further comprises steering information indicating a steering position or a steering rate corresponding to a steering wheel, - Oakden-Graus Fig. 1, and ¶4-7, ¶107);
Niibe discloses a vehicle height adjusting device that user compressors, pressure chambers, pressure and height switches, bump stops connected to one another as well as a vehicle controller that varies the pressure inside the springs and subsequently the pressure tank.  Oakden-Graus teaches a vehicle controller that controls an air spring suspension system using the input from multiple different types of sensors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Niibe, a vehicle controller that modulates the flow of compressed air from an air storage tank to bump stop and spring assemblies by the vehicle controller that modulates the flow of compressed air to air springs based input from different types of vehicle sensors, as taught by Oakden-Graus, to ensure that the adjustments to the vehicle's ride height allows the vehicle to clear obstacles and that the adjusted height corresponds to the type and severity of maneuvering the vehicle is undergoing.
Nibbe does not specifically disclose in response to an input from at least one vehicle
sensor. However, Kye teaches this limitation (configuring the control unit to control the
elevation of the bump stopper of the height adjustment means according to the signal of the
vehicle speed sensor of the vehicle - Kye ¶29).
Accordingly, Niibe discloses varying the height of a vehicle bump stop by changing the
air pressure and Kye teaches controlling the height to of a vehicle bump stop during braking.
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify the invention of Niibe, a vehicle
controller that modulates the flow of compressed air from an air storage tank to bump stop and
spring assemblies by the vehicle controller that modulates the flow of compressed air to air
springs based on different types of vehicle sensors, and to control the bump stop during braking
as taught by Kye in order to improve the vehicle's marketability by increasing the passenger's
riding comfort (Kye ¶28).
As per claim 10
Niibe, in view of Kye, Oakden-Graus, discloses [t]he apparatus according to claim 1, and Niibe discloses including a bump stop shaft having a piston (A guide rod 7 extending in the vertical direction with respect to the guide hole 6 formed in the central portion of the top wall of the inner casing 4 is slidably penetrated and held via the bearing 8, and the upper end portion of the guide rod 7 is formed - Niibe Figures 1, 2, Pg 2 Lines 65-67), located in the pressure chamber at a first end and the contact member located at a second end and at least a portion of the contact member includes a resilient impact material (15 is a cushioning member attached to the first surface of the top wall of the outer casing 5, 16 is a cushioning member fixed to the mounting base 3 – Niibe Figures 1, 2, Pg 2 Line 79-Pg 3 Line 82).
Claims 2-7 are rejected under U.S.C §103 as being unpatentable over Niibe, Kye, and Oakden-Graus, as per claim 1 above, and further in view of Anderson et al., US-20150224845-A1 ("Anderson"), and Fox Air Bump Shocks, hereinafter referred to as Niibe, Kye, Oakden-Graus, Anderson, and Fox Air Bump Shocks (Translations by EPO).
As per claim 2
Niibe, in view of Kye, Oakden-Graus, discloses [t]he apparatus according to claim 1, but Niibe does not specifically disclose wherein input from the at least one vehicle sensor comprises a variation in suspension travel of the vehicle suspension height sensor, a vehicle acceleration of the vehicle acceleration sensor, and a steering wheel angle of the steering wheel angle sensor.
However, Oakden-Graus teaches wherein input from the at least one vehicle sensor comprises a variation in suspension travel, a vehicle acceleration of the vehicle acceleration sensor, and a steering wheel angle of the steering wheel angle sensor (plurality of adjustable shock absorbers, and provide, to the at least one inner adjustable shock absorber, one or more commands to result in a decrease of a compression damping characteristic and an increase of a rebound damping characteristic…In some examples, the at least one sensor comprises…comparing the lateral acceleration value to a first threshold, the at least one sensor further comprises a steering sensor and the sensor information further comprises steering information indicating a steering position or a steering rate corresponding to a steering wheel,  - Oakden-Graus Fig. 1, and ¶4-7, ¶107). 
Niibe discloses a vehicle height adjusting device that user compressors, pressure chambers, pressure and height switches, bump stops connected to one another as well as a vehicle controller that varies the pressure inside the springs and subsequently the pressure tank.  Oakden-Graus teaches a vehicle controller that controls an air spring suspension system using the input from multiple different types of sensors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Niibe, a vehicle controller that modulates the flow of compressed air from an air storage tank to bump stop and spring assemblies by the vehicle controller that modulates the flow of compressed air to air springs based input from different types of vehicle sensors, as taught by Oakden-Graus, to ensure that the adjustments to the vehicle's ride height allows the vehicle to clear obstacles and that the adjusted height corresponds to the type and severity of maneuvering the vehicle is undergoing.
Oakeden-Graus teaches adjusting the vehicle suspension during braking and cornering after receiving input from the steering wheel sensor and other sensors and Anderson teaches of the vehicle suspension height sensor (air spring pressure having a minimum and a maximum pressure limit, such that when the limit is reached the controller does not exceed the maximum pressure limit. In embodiments the pressure is measured using at least one of a pressure sensor and a position height sensor- Anderson ¶360).
Niibe discloses a vehicle height adjusting device that user compressors, pressure chambers, pressure and height switches, bump stops connected to one another as well as a vehicle controller that varies the pressure inside the springs and subsequently the pressure tank. Anderson teaches a vehicle controller that controls an air spring suspension system using the input from multiple different types of sensors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Niibe, a vehicle controller that modulates the flow of compressed air from an air storage tank to bump stop and spring assemblies by the vehicle controller that modules the flow of compressed air to air springs based on different types of vehicle sensors, as taught by Anderson, to ensure that the adjustments to the vehicle's ride height corresponds to the type and severity of maneuvering the vehicle is undergoing and to adjust the bump stop assemblies based on an adjustment to the a ride height adjustment in order to improve vehicle control by reducing the suspension travel distance before bottoming out during cornering or increase the distance before bottoming out when travelling over difficult terrain to improve driver comfort (See generally Fox Air Bump Shocks).
As per claim 3
Niibe, in view of Kye, Oakden-Graus, Anderson, and Fox Air Bump Shocks, discloses [t]he apparatus according to claim 2, and Niibe further discloses wherein the controller is configured to vary the fluid pressure within the pressure chamber in response to the variation in suspension travel with respect to a threshold suspension travel variation level (the control unit 29 has a pressure switch 30 for detecting the pressure in the reservoir tank 27…In addition to the signal from the vehicle height detection switch 31 that detects the height…where the vehicle height is adjusted by supplying and discharging air to the pneumatic spring l while the set pressure is supplied to the bump stopper 2 - Niibe Figures 1, 2, Pg 3 Lines 28-38).
Niibe does not disclose of the vehicle suspension height sensor, the vehicle acceleration with respect to a threshold acceleration level of the vehicle acceleration sensor, and the steering wheel angle with respect to a threshold steering wheel angle of the steering wheel angle sensor. 
However, Oakden-Graus teaches the vehicle acceleration with respect to a threshold acceleration level of the vehicle acceleration sensor, and the steering wheel angle with respect to a threshold steering wheel angle of the steering wheel angle sensor (plurality of adjustable shock absorbers, and provide, to the at least one inner adjustable shock absorber, one or more commands to result in a decrease of a compression damping characteristic and an increase of a rebound damping characteristic…In some examples, the at least one sensor comprises…comparing the lateral acceleration value to a first threshold, the at least one sensor further comprises a steering sensor and the sensor information further comprises steering information indicating a steering position or a steering rate corresponding to a steering wheel,  - Oakden-Graus Fig. 1, and ¶4-7, ¶107). 
Niibe discloses a vehicle height adjusting device that user compressors, pressure chambers, pressure and height switches, bump stops connected to one another as well as a vehicle controller that varies the pressure inside the springs and subsequently the pressure tank.  Oakden-Graus teaches a vehicle controller that controls an air spring suspension system using the input from multiple different types of sensors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Niibe, a vehicle controller that modulates the flow of compressed air from an air storage tank to bump stop and spring assemblies by the vehicle controller that modulates the flow of compressed air to air springs based input from different types of vehicle sensors, as taught by Oakden-Graus, to ensure that the adjustments to the vehicle's ride height allows the vehicle to clear obstacles and that the adjusted height corresponds to the type and severity of maneuvering the vehicle is undergoing.
Oakeden-Graus teaches adjusting the vehicle suspension during braking and cornering after receiving input from the steering wheel sensor and other sensors and Anderson teaches of the vehicle suspension height sensor (air spring pressure having a minimum and a maximum pressure limit, such that when the limit is reached the controller does not exceed the maximum pressure limit. In embodiments the pressure is measured using at least one of a pressure sensor and a position height sensor- Anderson ¶360).
Niibe discloses a vehicle height adjusting device that user compressors, pressure chambers, pressure and height switches, bump stops connected to one another as well as a vehicle controller that varies the pressure inside the springs and subsequently the pressure tank. Anderson teaches a vehicle controller that controls an air spring suspension system using the input from multiple different types of sensors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Niibe, a vehicle controller that modulates the flow of compressed air from an air storage tank to bump stop and spring assemblies by the vehicle controller that modules the flow of compressed air to air springs based on different types of vehicle sensors, as taught by Anderson, to ensure that the adjustments to the vehicle's ride height corresponds to the type and severity of maneuvering the vehicle is undergoing and to adjust the bump stop assemblies based on an adjustment to the a ride height adjustment in order to improve vehicle control by reducing the suspension travel distance before bottoming out during cornering or increase the distance before bottoming out when travelling over difficult terrain to improve driver comfort (See generally Fox Air Bump Shocks).
As per claim 4
Niibe, in view of Kye, Oakden-Graus, Anderson, and Fox Air Bump Shocks, discloses [t]he apparatus according to claim 3, and Niibe further discloses wherein the at least one pressurized air source (air of a predetermined pressure is stored in the reservoir tank 27 - Niibe Figure 1 and Pg 3 Line 119), includes a compressor (Explaining the air system path for ... the bump stopper 2 again in FIG. 1, the compressor 22 driven by the motor 21 is used as the air generation source, while the ... bump stopper 2 are used. - Niibe Fig. 1 and Pg 3 Lines 92 -93).
As per claim 5
Niibe, in view of Kye, Oakden-Graus, Anderson, and Fox Air Bump Shocks, discloses [t]he apparatus according to claim 4, and Niibe further discloses wherein the at least one pressurized air source includes a pressure storage tank (the branched air pipe 23b is connected to a bump stopper ( air chamber A), while the third on-off valve 28 - Niibe Figures 1, 2, Pg 3 Lines 103 and Pg 4 Line 136- 137).
As per claim 6
Niibe, in view of Kye, Oakden-Graus, Anderson, and Fox Air Bump Shocks, discloses [t]he apparatus according to claim 5, and Niibe further discloses wherein the at least one switching valve (while the third on-off valve 28-Niibe Figure 1 and Pg 4 Line 136- 137), directs pressurized air (the branched air pipe 23b is connected to a bump stopper ( air chamber A), while the third on-off valve 28 - Niibe Figures 1, 2, Pg 3 Lines 103 and Pg 4 Line 136- 137), from the compressor (Explaining the air system path for ... the bump stopper 2 again in FIG. 1, the compressor 22 driven by the motor 21 is used as the air generation source, while the ... bump stopper 2 are used - Niibe Fig. 1 and Pg 3 Lines 92 -93), to the pressure storage tank (air of a predetermined pressure is stored in the reservoir tank 27 - Niibe Figure 1 and Pg 3 Line 119), when in a first position (The compressor 22 and the reservoir tank 27 are connected in series with each other so that the air from the compressor 22 always passes through the reservoir tank 27 - Niibe Fig 1 and Pg 5 Lines 201-203 ( on-off valve 28 must be in the appropriate position for air to flow from the compressor to the reservoir)).
As per claim 7
Niibe, in view of Kye, Oakden-Graus, Anderson, and Fox Air Bump Shocks, discloses [t]he apparatus according to claim 5, and Niibe further discloses wherein the at least one switching valve (while the third on-off valve 28 - Niibe Figure 1 and Pg 4 Line 136- 137), directs pressurized air (the branched air pipe 23b is connected to a bump stopper ( air chamber A), while the third on-off valve 28 - Niibe Figures 1, 2, Pg 3 Lines 103 and Pg 4 Line 136- 137), from the pressure storage tank (air of a predetermined pressure is stored in the reservoir tank 27 - Niibe Figure 1 and Pg 3 Line 119), to the at least one bump stop assembly (the branched air pipe 23b is connected to a bump stopper ( air chamber A)- Niibe Figures 1, 2, Pg 3 Lines 103), when in a second position (air of a predetermined pressure is stored in the reservoir tank 27, the first on-off valve 25 is closed and the third on-off valve 28 is opened. The air in the reservoir tank 27 is supplied to the pneumatic spring 1 - Niibe Fig 1 and Pg 3 Lines 120-121).
Claims 8 and 9 are rejected under U.S.C. §103 as being unpatentable over Niibe, in view of Kye, and Oakden-Graus, as per claim 1, and further in view of Baldauf, US-5258913-A ("Baldauf'), hereinafter referred to as Baldauf.
As per claim 8
Niibe, in view of Kye, and Oakden-Graus, discloses [t]he apparatus according to claim 1, and Niibe further discloses between the at least one switching valve (while the third on-off valve 28 ... the pressure detection switch 32 operates - Niibe Figure 1 and Pg 4 Line 136- 139), and the at least one bump stop (the branched air pipe 23b is connected to a bump stopper ( air chamber A), while the third on-off valve 28- Niibe Figures 1, 2, Pg 3 Lines 103 and Pg 4 Line 136- 137).
Niibe does not disclose including a pressure sensor located in a fluid line.
However, Baldauf teaches including a pressure sensor located in a fluid line (Each of the
supporting cylinders 1 to 4 has an associated pressure sensor S.sub.1, S.sub.2, S.sub.3 and
S.sub.4, respectively, arranged with the line segment between the respective supporting cylinder
and its associated control valves to detect the pressure prevailing in the working chamber of the
cylinder- Baldauf Fig. 1 and Column 4 Lines 33-38).
Niibe discloses a vehicle height adjusting device that user compressors, pressure
chambers, pressure and height switches, bump stops connected to one another as well as a
vehicle controller that varies the pressure inside the springs and subsequently the pressure tank. Baldauf teaches an adjustable suspension system, including a hydraulic pump and tank, that is
monitored by a vehicle controller that receives data from pressure sensors located on the fluid
lines in between the shock absorbers and the switching valves.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Niibe, a vehicle controller that
modulates the flow of compressed air from an air storage tank to bump stop and spring
assemblies, with a pressure detection switch located after the bump stop, by the adjustable
suspension system that utilizes a vehicle controller coupled to pressure sensors located on the fluid lines between the shock absorbers and the control valves, as taught by Balduaf, to monitor
and compare the pressure values inside the shock absorbers to prevent a dangerous buildup of
pressure, the fluid could be air or hydraulic fluid.
As per claim 9
Niibe, in view of Kye, Oakden-Graus, and Balduraf discloses [t]he apparatus according to claim 8, and Niibe further discloses including a bump stop valve located in the fluid line (When the pressure inside the bump stopper 2 reaches a predetermined set pressure, the pressure detection switch 32 operates, and as a result, the second on-off valve 26 is closed - Niibe_Figures 1 and Pg 4 Lines 137-139), between the at least one switching valve ( while the third on-off valve 28 - Niibe Figure 1 and Pg 4 Line 136- 137), and the at least one bump stop (the branched air pipe 23b is connected to a bump stopper ( air chamber A)- Niibe Figures 1, 2, Pg 3 Lines 103).
Claims 11-13 are rejected under U.S.C. §103 as being unpatentable over Niibe, in view of Oakden-Graus, Anderson and Fox Air Bump Shocks.
As per claim 11
Niibe discloses [a] method of controlling a vehicle height, the method comprising:
varying an internal pressure in at least one bump stop assembly in response to the input received from the at least one vehicle sensor (bump stopper 2 increases as shown in FIG. 2 when the set pressure is supplied to the air chamber A, and the cushioning member 15 springs when the bump stopper 2 is fully bumped the branched air pipe 23b is connected to a bump stopper ( air chamber A), branch air pipe 23c branched from the branch portion C, signal from the vehicle height detection switch 31 that detects the height -Niibe Figures 1, 2, Pg 3 Lines 82-84 and Pg 3 Lines 103, Pg 3 Lines 105, and Pg 3 Lines 110-111). 
Niibe does not disclose receiving an input from at least one vehicle sensor, the at least one vehicle sensor comprising at least one of a vehicle acceleration sensor, a vehicle suspension height sensor, and a steering wheel angle sensor; and
However, Oakden-Graus teaches receiving an input from at least one vehicle sensor, the at least one vehicle sensor comprising at least one of a vehicle acceleration sensor, and a steering wheel angle sensor (plurality of adjustable shock absorbers, and provide, to the at least one inner adjustable shock absorber, one or more commands to result in a decrease of a compression damping characteristic and an increase of a rebound damping characteristic…In some examples, the at least one sensor comprises…comparing the lateral acceleration value to a first threshold, the at least one sensor further comprises a steering sensor and the sensor information further comprises steering information indicating a steering position or a steering rate corresponding to a steering wheel,  - Oakden-Graus Fig. 1, and ¶4-7, ¶107). 
Niibe discloses a vehicle height adjusting device that user compressors, pressure chambers, pressure and height switches, bump stops connected to one another as well as a vehicle controller that varies the pressure inside the springs and subsequently the pressure tank.  Oakden-Graus teaches a vehicle controller that controls an air spring suspension system using the input from multiple different types of sensors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Niibe, a vehicle controller that modulates the flow of compressed air from an air storage tank to bump stop and spring assemblies by the vehicle controller that modulates the flow of compressed air to air springs based input from different types of vehicle sensors, as taught by Oakden-Graus, to ensure that the adjustments to the vehicle's ride height allows the vehicle to clear obstacles and that the adjusted height corresponds to the type and severity of maneuvering the vehicle is undergoing.
Oakeden-Graus teaches adjusting the vehicle suspension during braking and cornering after receiving input from the steering wheel sensor and other sensors and Anderson teaches a vehicle suspension height sensor (air spring pressure having a minimum and a maximum pressure limit, such that when the limit is reached the controller does not exceed the maximum pressure limit. In embodiments the pressure is measured using at least one of a pressure sensor and a position height sensor- Anderson ¶360).
Niibe discloses a vehicle height adjusting device that user compressors, pressure chambers, pressure and height switches, bump stops connected to one another as well as a vehicle controller that varies the pressure inside the springs and subsequently the pressure tank. Anderson teaches a vehicle controller that controls an air spring suspension system using the input from multiple different types of sensors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Niibe, a vehicle controller that modulates the flow of compressed air from an air storage tank to bump stop and spring assemblies by the vehicle controller that modules the flow of compressed air to air springs based on different types of vehicle sensors, as taught by Anderson, to ensure that the adjustments to the vehicle's ride height corresponds to the type and severity of maneuvering the vehicle is undergoing and to adjust the bump stop assemblies based on an adjustment to the a ride height adjustment in order to improve vehicle control by reducing the suspension travel distance before bottoming out during cornering or increase the distance before bottoming out when travelling over difficult terrain to improve driver comfort (See generally Fox Air Bump Shocks).
As per claim 12
Niibe, in view of Oakden-Graus, Anderson, and Fox Air Bump Shocks, discloses [t]he apparatus according to claim 11, and Niibe does not disclose wherein the input from the at least one vehicle sensor comprises a variation in suspension travel of the vehicle suspension height sensor, a vehicle acceleration of the vehicle acceleration sensor, and the steering wheel angle with respect to a threshold steering wheel angle of the steering wheel angle sensor. 
However, Oakden-Graus teaches wherein the input from the at least one vehicle sensor comprises a variation in suspension travel, a vehicle acceleration of the vehicle acceleration sensor, and the steering wheel angle with respect to a threshold steering wheel angle of the steering wheel angle sensor (plurality of adjustable shock absorbers, and provide, to the at least one inner adjustable shock absorber, one or more commands to result in a decrease of a compression damping characteristic and an increase of a rebound damping characteristic…In some examples, the at least one sensor comprises…comparing the lateral acceleration value to a first threshold, the at least one sensor further comprises a steering sensor and the sensor information further comprises steering information indicating a steering position or a steering rate corresponding to a steering wheel,  - Oakden-Graus Fig. 1, and ¶4-7, ¶107). 
Niibe discloses a vehicle height adjusting device that user compressors, pressure chambers, pressure and height switches, bump stops connected to one another as well as a vehicle controller that varies the pressure inside the springs and subsequently the pressure tank.  Oakden-Graus teaches a vehicle controller that controls an air spring suspension system using the input from multiple different types of sensors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Niibe, a vehicle controller that modulates the flow of compressed air from an air storage tank to bump stop and spring assemblies by the vehicle controller that modulates the flow of compressed air to air springs based input from different types of vehicle sensors, as taught by Oakden-Graus, to ensure that the adjustments to the vehicle's ride height allows the vehicle to clear obstacles and that the adjusted height corresponds to the type and severity of maneuvering the vehicle is undergoing.
Oakeden-Graus teaches adjusting the vehicle suspension during braking and cornering after receiving input from the steering wheel sensor and other sensors and Anderson teaches of the vehicle suspension height sensor (air spring pressure having a minimum and a maximum pressure limit, such that when the limit is reached the controller does not exceed the maximum pressure limit. In embodiments the pressure is measured using at least one of a pressure sensor and a position height sensor- Anderson ¶360).
Niibe discloses a vehicle height adjusting device that user compressors, pressure chambers, pressure and height switches, bump stops connected to one another as well as a vehicle controller that varies the pressure inside the springs and subsequently the pressure tank. Anderson teaches a vehicle controller that controls an air spring suspension system using the input from multiple different types of sensors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Niibe, a vehicle controller that modulates the flow of compressed air from an air storage tank to bump stop and spring assemblies by the vehicle controller that modules the flow of compressed air to air springs based on different types of vehicle sensors, as taught by Anderson, to ensure that the adjustments to the vehicle's ride height corresponds to the type and severity of maneuvering the vehicle is undergoing and to adjust the bump stop assemblies based on an adjustment to the a ride height adjustment in order to improve vehicle control by reducing the suspension travel distance before bottoming out during cornering or increase the distance before bottoming out when travelling over difficult terrain to improve driver comfort (See generally Fox Air Bump Shocks).
As per claim 13
Niibe, in view of Oakden-Graus, Anderson, and Fox Air Bump Shocks, discloses [t]he apparatus according to claim 12, and Niibe further discloses wherein the varying comprises varying the fluid pressure within the pressure chamber in response to the variation in suspension travel with respect to a threshold suspension travel variation level (the control unit 29 has a pressure switch 30 for detecting the pressure in the reservoir tank 27…In addition to the signal from the vehicle height detection switch 31 that detects the height…where the vehicle height is adjusted by supplying and discharging air to the pneumatic spring l while the set pressure is supplied to the bump stopper 2 - Niibe Figures 1, 2, Pg 3 Lines 28-38).
Niibe does not disclose of the vehicle suspension height sensor, the vehicle acceleration with respect to a threshold acceleration level of the vehicle acceleration sensor, and the steering wheel angle with respect to a threshold steering wheel angle of the steering wheel angle sensor. 
However, Oakden-Graus teaches the vehicle acceleration with respect to a threshold acceleration level of the vehicle acceleration sensor, and the steering wheel angle with respect to a threshold steering wheel angle of the steering wheel angle sensor (plurality of adjustable shock absorbers, and provide, to the at least one inner adjustable shock absorber, one or more commands to result in a decrease of a compression damping characteristic and an increase of a rebound damping characteristic…In some examples, the at least one sensor comprises…comparing the lateral acceleration value to a first threshold, the at least one sensor further comprises a steering sensor and the sensor information further comprises steering information indicating a steering position or a steering rate corresponding to a steering wheel,  - Oakden-Graus Fig. 1, and ¶4-7, ¶107). 
Niibe discloses a vehicle height adjusting device that user compressors, pressure chambers, pressure and height switches, bump stops connected to one another as well as a vehicle controller that varies the pressure inside the springs and subsequently the pressure tank.  Oakden-Graus teaches a vehicle controller that controls an air spring suspension system using the input from multiple different types of sensors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Niibe, a vehicle controller that modulates the flow of compressed air from an air storage tank to bump stop and spring assemblies by the vehicle controller that modulates the flow of compressed air to air springs based input from different types of vehicle sensors, as taught by Oakden-Graus, to ensure that the adjustments to the vehicle's ride height allows the vehicle to clear obstacles and that the adjusted height corresponds to the type and severity of maneuvering the vehicle is undergoing.
Oakeden-Graus teaches adjusting the vehicle suspension during braking and cornering after receiving input from the steering wheel sensor and other sensors and Anderson teaches of the vehicle suspension height sensor (air spring pressure having a minimum and a maximum pressure limit, such that when the limit is reached the controller does not exceed the maximum pressure limit. In embodiments the pressure is measured using at least one of a pressure sensor and a position height sensor- Anderson ¶360).
Niibe discloses a vehicle height adjusting device that user compressors, pressure chambers, pressure and height switches, bump stops connected to one another as well as a vehicle controller that varies the pressure inside the springs and subsequently the pressure tank. Anderson teaches a vehicle controller that controls an air spring suspension system using the input from multiple different types of sensors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Niibe, a vehicle controller that modulates the flow of compressed air from an air storage tank to bump stop and spring assemblies by the vehicle controller that modules the flow of compressed air to air springs based on different types of vehicle sensors, as taught by Anderson, to ensure that the adjustments to the vehicle's ride height corresponds to the type and severity of maneuvering the vehicle is undergoing and to adjust the bump stop assemblies based on an adjustment to the a ride height adjustment in order to improve vehicle control by reducing the suspension travel distance before bottoming out during cornering or increase the distance before bottoming out when travelling over difficult terrain to improve driver comfort (See generally Fox Air Bump Shocks).
Allowable Subject Matter
Claims 14-20 are objected to as being dependent upon a rejected base claim, but would
be allowable if rewritten in independent form including all of the limitations of the base claim
and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this
Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within TWO
MONTHS of the mailing date of this final action and the advisory action is not mailed until after
the end of the THREE-MONTH shortened statutory period, then the shortened statutory period
will expire on the date the advisory action is mailed, and any extension fee pursuant to 37
CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event,
however, will the statutory period for reply expire later than SIX MONTHS from the date of this
final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIS ASIM SHAIKH whose telephone number is (571)272-6426. The examiner can normally be reached 8:00-5:30 M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 3668. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.A.S./Examiner, Art Unit 3668       
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668